Case 4:18-cv-00442-ALM-CMC Document 140 Filed 05/20/20 Page 1 of 2 PageID #: 7781



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                 Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


   PLAINTIFF’S RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL
             EVIDENCE IN SUPPORT OF MOTION TO COMPEL

          NOW COMES Edward Butowsky, the Plaintiff, responding to the Defendants’

  Notice of Supplemental Evidence in Support of Motion to Compel (Doc. No. 132):

          Rather than waste the Court’s time, the Plaintiff will concede that his earlier

  record productions were very inadequate. The Plaintiff apologizes to the Court and to the

  Defendants. Since 2017, the Plaintiff has had ten surgeries plus 33 other medical

  procedures because of a defective hip implant (and resulting infections), spending weeks

  at a time in a Dallas-area hospital. See Declaration of Edward Butowsky (Exhibit 1).

  Even when he was out of the hospital, the Plaintiff was often unable to assist with

  discovery because he was incapacitated. Id. The undersigned has taken over the duties of

  lead counsel, and he has committed himself to insuring that discovery is handled

  correctly in the future. The undersigned believes that he is capable of insuring that all of

  the Plaintiff’s accounts and devices are thoroughly searched, but the Plaintiff will, of

  course, follow any further directions from the Court.


                                              -1-
Case 4:18-cv-00442-ALM-CMC Document 140 Filed 05/20/20 Page 2 of 2 PageID #: 7782



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on May 20, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
